DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed charging device comprises a conductive member arranged to be capable of contacting the electrophotographic photosensitive member, the conductive member comprises a support having a conductive outer surface, and a conductive layer provided on the outer surface of the support, the conductive layer comprises a matrix and a plurality of domains dispersed in the matrix, the matrix contains a first rubber, each of the domains contains a second rubber and an electronic conductive agent, at least some of the domains are exposed at the outer surface of the conductive member, the outer surface of the conductive member is composed of at least the matrix and the domains exposed at the outer surface of the conductive member, the matrix has a volume resistivity R1 of larger than 1.00×10.sup.12 Ω.cm, the volume resistivity R1 of the matrix is 1.0×10.sup.5 times or more a volume resistivity R2 of the domains, the developing device comprises the toner, the toner comprises a toner particle containing a binder resin, and a silica fine particle on a surface of the toner particle, and a coverage ratio of the toner surface with the silica fine particles is from 62.0% by area to 100.0% by area as determined by X-ray photoelectron spectroscopy, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Suzumura et al. (US 2021/0116860) disclose a conductive member with a matrix having the claimed volume resistivity; Umeda et al. (US 2021/0116828) disclose a conductive member with a matrix having the claimed volume resistivity and a toner having a fine silica particle; Fukudome et al. (US 2021/0116827) disclose a conductive member with a matrix having the claimed volume resistivity; Ohmura et al. (US 2003/0049554) and Kawamura et al. (US 2014/0287354) disclose a toner having a domain-matrix structure; and Yoshidome et al. (US 2017/0102633) disclose an electroconductive member having a layer that includes a matrix and a plurality of domains dispersed in the matrix.
Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH S WONG/
Primary Examiner, Art Unit 2852



JSW